DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 11 June 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09 September 2020 and 25 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smoot et al (US 2011/0066239 A1, hereinafter Smoot).
Regarding claim 1, Smoot discloses a system comprising: 

an animatronic device (Figures 4 & 5, eye assembly 410) comprising a mechanical eyeball (Figures 4 & 5, eyeball assembly 420) configured to rotate about a center point in accordance with eye movement instructions (at least as in paragraph 0053), the mechanical eyeball having a first rotational axis (Figures 4 & 5, axis 437) and a second rotational axis (Figures 4 & 5, axis 439) that both intersect at the center point (Figures 4-6; at least as in paragraphs 0043 and 0053, specifically as shown in at least Figures 4-5 wherein axis 437 & 439 intersect at a center point).
Regarding claim 2, Smoot further discloses wherein the controller is further configured to: receive, from an eye tracking system (Figure 7, video camera 740), tracked eye movement of an eye of a user (at least as in paragraphs 0062-0064); map the tracked eye movement to movement of the mechanical eyeball (at least as in paragraphs 0062-0064); and generate the instructions based on the mapping (at least as in paragraphs 0062-0064).
Regarding claim 4, Smoot further discloses wherein the controller is further configured to: provide, to the animatronic device, a set of instructions including a test movement pattern; receive, from an eye tracking system, tracked eye movement of the mechanical eyeball executing the test movement pattern; and determine values for one or more metrics describing performance of eye tracking system based in part on the tracked eye movement (Figure 7, video camera 740; at least as in paragraphs 0062-0064).  Examiner notes wherein given the broadest reasonable interpretation of the 
Regarding claim 5, Smoot further discloses wherein the animatronic device is further configured to: actuate a first driver (Figures 2 & 3, drive/drive mechanism(s) 212, 236) and a second driver (Figures 2 & 3, drive/drive mechanisms 220, 230) based on the instructions, the first driver configured to cause the mechanical eyeball to rotate about the second rotational axis and the second driver configured to cause the mechanical eyeball to rotate about the first rotational axis (Figures 2 & 3; at least as in paragraphs 0033-0036).
Regarding claim 9, Smoot discloses an animatronic device (Figures 4 & 5, eye assembly 410) comprising: a first mechanical eyeball (Figures 4 & 5, eyeball assembly 420) configured to rotate about a center point, wherein a first rotational axis (Figures 4 & 5, axis 437) of the first mechanical eyeball and a second rotational axis (Figures 4 & 5, axis 439) of the first mechanical eyeball intersect at the center point (Figures 4-6; at least as in paragraphs 0043 and 0053, specifically as shown in at least Figures 4-5 wherein axis 437 & 439 intersect at a center point), and wherein the animatronic device is configured to actuate rotation of the first mechanical eyeball about one or more of a first rotational axis and a second rotational axis based on instructions provided by a controller (Figure 6, eye assembly controller 632; at least as in paragraph 0053).
Regarding claim 10, Smoot further discloses wherein actuating rotation of the first mechanical eyeball comprises: actuating one or more of a first driver (Figures 2 & 3, drive/drive mechanism(s) 212, 236) and a second driver (Figures 2 & 3, drive/drive 
Regarding claim 11, Smoot further discloses wherein the first driver and the second driver are actuated at different velocities (at least as in paragraphs 0007, 0033-0034 and 0059, wherein speed (i.e. velocity) for the eye assembly may be modified tailored, and further wherein the drive mechanisms may be controlled independently, to control yaw/pitch movements of the eye assembly).
Regarding claim 12, wherein the animatronic device is further configured to: receive, from the controller, a test movement pattern; and actuate the first mechanical eyeball based on a test movement pattern, wherein an eye tracking system is configured to monitor movement of the first mechanical eyeball (Figure 7, video camera 740; at least as in paragraphs 0062-0064).  Examiner notes wherein given the broadest reasonable interpretation of the currently provided claim language, it is interpreted, wherein a user may provide “a test movement pattern” through the eye tracking system, which in turn would generate commands by the controller for controlling said first mechanical eyeball.
Regarding claim 17, Smoot further discloses wherein the instructions are generated based on eye movement of a user tracked by an eye tracking system (Figure 7, video camera 740; at least as in paragraphs 0062-0064).
Regarding claim 18, Smoot further discloses wherein the first mechanical eyeball comprises an image sensor (Figure 4, camera 490; Figure 6, video camera 
Regarding claim 19, Smoot further discloses wherein the animatronic device further comprises a second mechanical eyeball and wherein animatronic device is configured to actuate the first mechanical eyeball and the second mechanical eyeball simultaneously responsive to synched instructions generated by the controller (Figure 1; at least as in paragraph 0029, wherein the number of eyes may include “one, two, three or more eye/eye devices that may be driven concurrently with the same or differing drive signals (e.g. to rotate similarly or independently) or driving independently with the same or differing drivers.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al (US 2011/0066239 A1, hereinafter Smoot).
The teachings of Smoot have been discussed above.
Regarding claim 3, Smoot heavily suggests wherein the animatronic device further comprises an additional mechanical eyeball and the controller is further configured to: receive, from an eye tracking system, tracked eye movement of a first eye and a second eye of a user; map the tracked eye movement of the first eye of the user to movement of the mechanical eyeball and the tracked eye movement of the second eye of the user to movement of the additional mechanical eyeball; generate synched instructions for the mechanical eyeball and the additional mechanical eyeball based on the mapping of the first eye movement and the second eye movement (Figures 1 & 7; at least paragraphs 0028-0029 and 0062-0064).  Specifically, Smoot provides an embodiment wherein the animatronic device may include “one, two, three, or more eye/eye devices that may be driven concurrently with the same or differing drive signals (e.g. to rotate similarly or independently) or driven independently with the same or differing drivers” (as discussed in at least paragraphs 0028-0029, and as further shown in Figure 1). Smoot provides the additional embodiment, wherein an eye tracking system is provided in a pair of glasses, which detects a user’s eye, and in turn controls the eye device to match (i.e. reproduce, mimic, etc.) the gaze of the detected user’s eye (as discussed in at least paragraphs 0062-0064, and shown in at least Figure 7).  Examiner therefore contends, 
Regarding claim 20, Smoot heavily suggests wherein the synched instructions are generated based on rotation of a first eye of a user and a second eye of a user measured by an eye tracking system (Figures 1 & 7; at least paragraphs 0028-0029 and 0062-0064).  Specifically, Smoot provides an embodiment wherein the animatronic device may include “one, two, three, or more eye/eye devices that may be driven concurrently with the same or differing drive signals (e.g. to rotate similarly or independently) or driven independently with the same or differing drivers” (as discussed in at least paragraphs 0028-0029, and as further shown in Figure 1). Smoot provides the additional embodiment, wherein an eye tracking system is provided in a pair of glasses, which detects a user’s eye, and in turn controls the eye device to match (i.e. reproduce, mimic, etc.) the gaze of the detected user’s eye (as discussed in at least paragraphs 0062-0064, and shown in at least Figure 7).  Examiner therefore contends, wherein one skilled in the art would have been motivated to combine the embodiments of Smoot, to provide an eye tracking system in a pair of glasses worn by a user to track both eyes, and further based on said detected eye movements of the user, mimic/match the eye movements in the respective eye assemblies of the animatronic device, as indicated by the above claim limitations, since Smoot teaches wherein the embodiments provide an improved design for animatronic or robotic eye assemblies that better simulate the appearance of a human’s eye.

Allowable Subject Matter
Claims 6-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664